DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Product by Process Limitations
 Initially, and with respect to claim(s) 21, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/6/22 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 10 should be amended to –the internal vanes and the external drive teeth of the stator-. Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  
lines 10-11 should be amended to –the internal vanes and the external drive teeth of the stator 
Lines 12-13 should be amended to –wherein the at least one flat circular cover is sealed at the stator by applying an axial face of the at least one flat circular cover to a ground contact surface of the stator-. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim limitation “sealing the at least one cover at the stator by applying an axial face of the at least one cover to a ground contact surface of the stator to covert the wielded and assembled cam phaser into a sealed cam phaser” in lines 12-14. The limitation is unclear because it suggests that the step of sealing the at least one cover at the stator by applying an axial face of the at least one cover to a ground contact surface of the stator changes the product from the welded and assembled cam phaser to a sealed cam phaser when the sealing step and welding are actually performed at the same time and the step of applying the axial face of the at least one cover to a ground contact surface of the stator is performed during the welding step. As the claims are currently written, the method suggests that the welding step is performed and then the sealing step is performed. For the sake of examination, the office has taken this interpretation (welding and sealing step performed at the same time).
Claims 13 and 15-17 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 2005/0087713 to Kawai et al. (Kawai) in view of US patent application publication number 2017/0037748 to Sebald et al. (Sebald) as evidenced by US patent application publication number 2005/0145208 to Wierl et al. (Wierl).
Regarding claim 1:
Kawai discloses:
	A method for producing a cam phaser (figure 1) for a cam shaft (10) of an internal combustion engine, the cam phaser including a rotor (20), a stator (30) and at least one cover (40 or 50), the method comprising:
	arranging the at least one cover (40 or 50) at the stator (30) (see figure 1) wherein the at least one cover (40 or 50) is a flat circular piece (¶0017, “rear plate” and “front plate” indicating the cover pieces are flat and ¶0026 “The front plate 40 and the rear plate 50 having ring shapes”) and the stator (30) including internal vanes (33) and external drive teething (31) is integrally provided from one piece (see figure 1 where the stator, vanes and teeth are one integral part); and
welding the at least one cover (40 or 50) with the stator (30) by a closed weld (¶0026, “The front plate 40 and the rear plate 50 having ring shapes are welded together at both sides of the housing 30”) simultaneously sealing an axial face of the stator (30) and connecting the cover (40 or 50) to the one piece from which the internal 30) are formed (see figure 1 which shows cover 40/50 and the stator 30 assembled).

Kawai fails to disclose:
The at least one cover is a flat circular piece of sheet metal;
welding the at least one cover with the stator by a closed circumferential weld along an outer edge of the at least one cover.

Sebald teaches:
	A camshaft phaser (figure 1a-2) that includes a cover (26) and a stator (2). Further, the reference teaches that joining surfaces between the cover and stator can be ground (¶0021).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover (40/50) of Kawai can be made from sheet metal for improved durability (resistance to wear) and as further evidenced by Wierl which shows a stator/cover 4/5 which are made from sheet metal (Wierl, ¶0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld of Kawai would be along the outer edge of the cover in order to seal pressure chamber between the stator and the rotor (30 and 20) of Kawai and as further evidence by Wierl which shows the weld (Wierl, 13, ¶0030) extending along the outer edge of the cover (Wierl, 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover joining surface or the stator joining surface of Kawai 
Regarding claim 16:
Kawai discloses:
	A cam phaser for a cam shaft of an internal combustion engine, the cam phaser comprising:
	a rotor (20);
	a stator (30); and
	at least one cover (40 or 50),
	wherein the at least one cover (40 or 50) and the stator (30) are produced according to the method according to claim 1 (see the 35 USC 103 rejection above by Kawai).

Regarding claim 21:
Kawai discloses:
	A cam phaser for a cam shaft of an internal combustion engine, the cam phaser comprising:
	a rotor (20);
	a stator (30) including internal vanes and external drive teething integrally provided in the one piece; and
	at least one flat circular cover (40 or 50),
40 or 50) is welded (¶0026, “The front plate 40 and the rear plate 50 having ring shapes are welded together at both sides of the housing 30”) to the stator (30) so that the closed circumferential weld seals an axial face (see figure 1 which shows the covers 40/50 sealing the axial faces of the stator 30) of the stator (30) and bonds the at least one cover (40 or 50) to the one piece from which the internal vanes and the external drive teething of the stator (30) are formed (see figure 1 and how covers 40/50 seal the stator 30 which includes internal vanes 33 and external drive teeth 31);
wherein the at least one cover (40 or 50) is sealed at the stator (30) by applying an axial face (face of 40 or 50) of the at least one cover (40 or 50) to a contact surface (contact surface of 30) of the stator (30).

Kawai fails to disclose:
a stator including internal vanes and external drive teething integrally provided in the one piece of metal;
wherein the at least one flat circular cover is welded to the stator by a closed circumferential weld along an outer edge of the at least one flat circular cover, and
wherein the at least one cover is sealed at the stator by applying an axial face of the at least one cover to a ground contact surface of the stator.
Sebald teaches:
	A camshaft phaser (figure 1a-2) that includes a cover (26) and a stator (2). Further, the reference teaches that joining surfaces between the cover and stator can be ground (¶0021).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover (40/50) of Kawai can be made from sheet metal for improved durability (resistance to wear) and as further evidenced by Wierl which shows a stator/cover 4/5 which are made from sheet metal (Wierl, ¶0033). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the weld of Kawai would be along the outer edge of the cover in order to seal pressure chamber between the stator and the rotor (30 and 20) of Kawai and as further evidence by Wierl which shows the weld (Wierl, 13, ¶0030) extending along the outer edge of the cover (Wierl, 3).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cover joining surface or the stator joining surface of Kawai can be modified to be grounded before assembly as taught by Sebald in order to finish the surfaces and provide a sealing function (Sebald, ¶0021). Further, it is well known in the art to finish surfaces of objects by grounding them in order to meet dimensional requirements for assembly or for proper mating of components. Further, this is a product claim and the addition of the “ground” language in regards to the contact surface in the final line of the claim appears to be a product by process limitation. As indicated above (product by process heading), the addition of this language does not make the claims patentably distinct from the structure disclosed in the reference and for this reason the reference has been interpreted to read on the claim even without modification from Sebald.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Sebald as applied to claim 1 above, and further in view of US patent application publication number 2011/0186000 Endo.
Regarding claim 13:
Kawai fails to disclose:
The method according to claim 1, further comprising: 
performing the welding by laser welding, 
applying a laser beam to a first joining portion of the cover and melting the first joining portion of the cover into a melted material, and 
melting a second joining portion of the stator by the melted material from the first joining portion of the cover.  
 Endo teaches:
	A laser beam welding method for manufacturing an engine valve (see figure 3a and 3b, elements 16 and 19). The laser bear (figure 3a, element “L”) is oriented parallel to an angled seam (“F”; ¶0061) in order to weld the two components (16 and 19) of the valve together. Further, the laser beam is offset (figure 3a, element “δ”) and oriented onto one surface to melt one (figure 3a, element “A”) into another. The Endo reference is relevant prior art since it solves a similar technical problem of joining two components with laser beam welding. Further, the reference deals with components of an internal combustion engine. 
40/50) and stator (30) of Kawai and weld the two together with a laser beam welding method (parallel to the seam method) as taught by Endo to join the cover and stator of Kawai together while minimizing the amount of structural softening in the parts (Endo, ¶0088). Further, using the laser beam welding taught by Endo would result in a beam that can be offset and parallel to the angled seam/contact plane which would result in either melting a first joining portion of the cover into a second joining portion of the stator or vice versa (as required by the claim). 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai and Sebald as applied to claim 1 above, and further in view of US patent application publication number 2006/0278187 to Lichtenwald et al. (Lichtenwald).
Regarding claim 15:
Kawai fails to disclose:
The method according to claim 1, wherein a circumferential groove is formed in the cover or the stator before the welding.  
Lichtenwald teaches:
	A cam phaser with a cover (3) and stator (4 including 12, 10 and 15). Further, the stator (15) is welded (15a) to the cover (3). Also, the cover includes a groove (see figure 4 below, element G) for receiving the stator (15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to include a groove in the cover to receive the 

    PNG
    media_image1.png
    491
    894
    media_image1.png
    Greyscale

Figure 1- From Lichtenwald, figure 1, annotated by the examiner

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai, Sebald and Lichtenwald as applied to claim 16 above, and further in view of US patent application publication number 2002/0104497 to Schreeck et al. (Schreeck).
Regarding claim 17:
Kawai fails to disclose:
The cam phaser according to claim 16, wherein the cover has a material thickness of less than 6 mm.  
Schreeck teaches:
	A cam phaser (figure 1) with various dimensions for a compact size to fit within an engine compartment including a wall thickness of 3mm (thickness of the sidewalls/covers, ¶0008).
 to make the cover (5 in Hoppe) with a thickness of 3mm (less than 6mm as required by the claim) as taught by Schreeck in order to make the phaser compact/space saving without loss of performance of the vane cell adjuster/phaser (Schreeck, ¶0008).

Allowable Subject Matter
Claim 10-12 allowed.

Response to Arguments
Applicant’s arguments, see remarks, filed 2/6/2022, with respect to the rejection(s) of claim(s) 1, 13, 15-17 and 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawai and Sebald.

Regarding the 35 USC 103 rejections of claims 1 and 21:
The applicant has amended the claim to overcome the current rejection however the office is not persuaded. See the above rejections.

Regarding the 35 USC 103 rejection of claim 10:
The applicant’s amendments to the claims have overcome the previous rejection and for this reason the rejections are withdrawn.

Regarding the claim objections:
The applicants amendments to the claims have addressed some of the previous claim objections and those addressed have been withdrawn. However, some of the previous objections have not been addressed and further new objections were made based on the amendments to the claims.

Regarding the 35 USC 112(b) claim rejections:
The applicant’s amendments to the claims have addressed the previous claim objections and for this reason they are withdrawn. However, a new set of rejections have been made based on the applicants amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY G HARRIS/Examiner, Art Unit 3746